Nott, J.
I am aware, that the proceedings in the inferior courts of North Carolina, and some of the Other States, are very irregular. I believe that judgments are never formally entered up. I am disposed, therefore, to extend all possible indulgence and lib. erality towards them ; and I believe our courts have given effect to them, wherever they have found a single word, or act of the court from whence a judgment could be inferred. But the verdict alone, ¡cannot be received as evidence of a judgment. The motion, there, fore, must be discharged.
Smith, Colcocb., Bay, and Gkimke, concurred.
Motion denied.